EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Abstract:
In line 1, “for for” will be corrected to “for”.
In line 6, “sensors/detectors” will be corrected to “sensor/detector”.
In line 6, the semi-colon will be replaced by a comma.
In line 7, “The sensors detect” will become “The sensor detects”.
In line 8, “microprocessor” will become “the microprocessor”.
In line 8, “the sensors” will become “the sensor”.

Specification:
In page 1, par. 1 will be amended as follows:
This is a Continuation-in-Part Application of which issued as U.S. Patent No. 10,532,219, which is a Divisional of U.S. Application S. N. 15/168,896 filed May 31, 2016[[ -]], which  issued as US Patent 9,694,200, which is a Divisional of U.S. Application S. N. 14/216,995 filed March 17, 2014[[ -]], which issued as US Patent 9,375,586, which claims benefit of Provisional Application S.N. 61/799,896 filed March 15, 2013, wherein all above applications are incorporated herein by reference in their entirety.
Claim 7:
7. A system for treatment of wounds and skin medical conditions, comprising: 
a control unit, a handheld device and a predetermined disposable kit, the handheld device and the disposable kit being separate and distinct; 
the disposable kit comprising: a disposable treatment vessel selected for treatment of predetermined wound characteristics of a patient, the disposable treatment vessel having a housing defined by a peripheral wall extending between a top region and an open bottom region to be situated at a wound treatment area, a treatment chamber formed in an interior of the housing, a liquid delivery mechanism for supplying predetermined debridement liquids[[/]] to the wound treatment area having at least one dispensing nozzle situated at the bottom region of the treatment chamber of the 2disposable treatment housing, and an evacuation mechanism for evacuation of debris from the treatment chamber having at least one suction outlet at the bottom region of the disposable treatment housing[[,]]; 
the handheld device releasably connected to the top region of the disposable kit treatment housing at a connecting area forming an interface between the handpiece and the top region, an interior of the handheld device having a laser source, a laser beam scanning device, an image recording apparatus and at least one sensor provided within the handheld device at said interface; 
the control unit with a microprocessor having an algorithm stored thereon for controlling operation of the system, the control unit provided outside of the handheld device; 
wherein said at least one sensor detects and measures concentration of various substances in the wound, said microprocessor receives and analyzes data obtained by said at least one sensor and generates signals to adjust parameters of the laser, the at least one dispensing nozzle and the suction outlet to optimize removal of necrotic tissue at the bottom region of the disposable kit treatment housing to promote the wound area healing; [[and]] 
the algorithm of the microprocessor utilizes wound images generated by the image recording apparatus to define the wound treatment area by 3a laser beam and guide the laser beam scanning device to thoroughly cover the wound treatment area in an optimal pattern; and 
wherein said disposable kit including said predetermined debridement liquids are selected to accommodate the predetermined wound characteristics of a selected skin area before being connected to the handheld device, so that each patient is provided with personalized disposable treatment vessel accommodating treatment of specific wound characteristics.
	8. The system of claim 7, wherein said [[fluid]]liquid delivery mechanism of said disposable kit further comprises an external portion situated outside of the treatment chamber peripheral wall, the external portion comprises at least one pump, and multiple containers having predetermined types of the wound treatment liquids.

	25. A method of treatment of wounds and skin medical conditions utilizing the system of claim 7, comprising: providing the system of claim 7; and 
	27. The system of claim 8, wherein said [[fluid]]liquid delivery mechanism of said disposable kit further comprises a cooling arrangement provided between the containers and the pump for cooling the predetermined debridement liquids prior to delivery to the treatment chamber of said disposable kit through the peripheral wall.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 7 as presented above and taken as a whole. The closest prior art is US 2017/0361123 by Efremkin, yet it doesn’t teach the handheld device releasably connected to the top region of the disposable kit treatment housing at a connecting area forming an interface between the handpiece and the top region, the algorithm of the microprocessor utilizes wound images generated by the image recording apparatus to define the wound treatment area by 3a laser beam and guide the laser beam scanning device to thoroughly cover the wound treatment area in an optimal pattern, in combination with the other limitations of claim 7. The new method of claim 25 is allowable because it includes all limitations of claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792